DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-4 use the term “high-definition”, but it is unclear what is meant in the context of a vehicle headlight.  Based on the specification (paragraph 42) and claim 3, the lighting module could be considered “high-definition” with as few as 50 pixels, but the term “high-definition” used in other contexts (televisions, computer monitors) generally refers to a resolution of at least 921,600 pixels in a 1280 by 720 matrix.  For 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8, 10, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Golden (AU 2006202456 A1).
Note: Golden has two different page numbering systems at the same time.  For purposes of citation, the page with the words “page 1” at the bottom will be cited as page 1, not page 3, and so on.  Similarly, since Golden has 2 different Figs. 1, 2 different Figs. 2, and several Figures which are not numbered, the citation to a drawing will refer to the page the drawing is on.

With respect to claim 2:	Golden teaches “wherein the lighting module is a high- definition lighting module including a plurality of light source units (see page 12 drawing)”.
With respect to claim 3:	Golden teaches “wherein the number of light source units in the high-definition lighting module is at least 50 (page 2 paragraph 5; 20 LEDs per lamp socket means 180 LEDs, since Golden has 9 lamp sockets).
With respect to claim 5:	Golden teaches “wherein the lighting module comprises a portion of light source units arranged on one side of the longitudinal center plane of the vehicle for providing high beam light (see page 12 drawing), and a portion of light source units arranged on the other side of the longitudinal center plane of the vehicle for providing high beam light (see page 12 drawing)”.
With respect to claim 8:	Golden teaches “wherein the portions of light source units are symmetrically arranged with respect to the center of the lighting module (see page 12 drawing)”.

With respect to claim 17:	Golden teaches “A vehicle (see page 14 drawing) comprising a lighting module according to claim 1 (see claim 1 above)”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Golden as applied to claims 1, 2 above, and further in view of Gocke et al. (US 2019/0009706 A1).
With respect to claim 4:	Golden teaches “The lighting module according to claim 2 (see above)”.
Golden does not specifically teach “wherein the number of light source units in the high-definition lighting module is at least 1000”.
However, Gocke teaches “wherein the number of light source units in the high-definition lighting module is at least 1000 (paragraph 8)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting module of Golden to have more than 1000 light source units as taught by Gocke in order to generate sharp edged projections, allowing certain portions of the beam to be selectively masked (Gocke paragraphs 3, 8).

Claims 6-7, 9, 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Golden as applied to claims 1, 5 above, and further in view of Chen et al. (US 6,520,669 B1).
With respect to claim 6:	Golden teaches “the lighting module according to claim 5 (see above)”.
Golden does not teach “wherein light source units in a center portion of the lighting module are configured to provide only low beam light”.

It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting module of Golden with the centrally placed low beam light source unit of Chen as an art recognized equivalent to the conventional configuration with two low beam units on either side and suitability for the purpose of illuminating the road over which the vehicle is travelling (Chen column 6 lines 18-23).
With respect to claim 7:	Golden does not specifically teach “wherein the lighting module comprises distal portions of light source units arranged further from a center of the lighting module than the portion of light source units arranged for high beam light, wherein one distal portion is arranged on each side of the center of the lighting module, wherein the distal portions of light source units are configured for providing at least directional lighting”.
However, Chen teaches “wherein the lighting module comprises distal portions (74) of light source units (76) arranged further from a center of the lighting module (see Fig. 7) than the portion (80) of light source units (84) arranged for high beam light (column 6 lines 24-47), wherein one distal portion is arranged on each side of the center of the lighting module (see Fig. 7), wherein the distal portions of light source units are configured for providing at least directional lighting (column 6 lines 24-33)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting module of Golden with the directional 
With respect to claim 9:	Golden does not specifically teach “wherein the light source units in the array are independently controllable by a control unit for providing at least one of high beam light and low beam light”.
However, Chen teaches “wherein the light source units in the array are independently controllable by a control unit for providing at least one of high beam light and low beam light (column 6 lines 37-42)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting module of Golden with the control unit of Chen so that the driver can switch between high beams and low beams (Chen column 6 lines 37-42).
With respect to claim 11:	Golden does not specifically teach “wherein at least one of the light source units is controllable for providing low beam light and high beam light”.
However, Chen teaches “wherein at least one of the light source units (80) is controllable for providing low beam light and high beam light (column 6 lines 37-42)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting module of Golden with the controllable light source unit of Chen so that the driver can switch between high beams and low beams (Chen column 6 lines 37-42).

However, Chen teaches “adapted to be arranged as a center lighting module (66) between a left exterior lighting device (any of left-side 80, 74, 56) and a right exterior lighting device of the vehicle (any of right-side 80, 74, 56)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting module of Golden with the centrally placed low beam light source unit of Chen as an art recognized equivalent to the conventional configuration with two low beam units on either side and suitability for the purpose of illuminating the road over which the vehicle is travelling (Chen column 6 lines 18-23).
With respect to claim 13:	Golden teaches “a lighting module according to claim 1 (see above)”.
Golden does not specifically teach “left and right exterior lighting devices adapted to be arranged on each side of a longitudinal center plane of the vehicle”.
However, Chen teaches “left and right exterior lighting devices (80, 74, or 56) adapted to be arranged on each side of a longitudinal center plane of the vehicle (see Fig. 7)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting module of Golden with the exterior lighting devices of Chen in order to provide the functions, respectively, of high beams, turn signals, and/or running lights (Chen column 6 lines 24-57).

However, Chen teaches “wherein the lighting module is adapted to be arranged as a center lighting module between the left exterior lighting device and the right exterior lighting device of the vehicle (see Fig. 7)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting module of Golden with the centrally placed low beam light source unit of Chen as an art recognized equivalent to the conventional configuration with two low beam units on either side and suitability for the purpose of illuminating the road over which the vehicle is travelling (Chen column 6 lines 18-23).
With respect to claim 15:	Golden does not specifically teach “wherein the left exterior lighting device and the right exterior lighting device include at least direction lights”.
However, Chen teaches “wherein the left exterior lighting device and the right exterior lighting device include at least direction lights (54)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting module of Golden with the directional lighting of Chen so the driver can indicate the direction they intend to turn (Chen column 6 lines 24-33).

However, Chen teaches “herein lighting module is adapted to be arranged between the left and right exterior lighting devices as part of a center lighting headlight (see Fig. 7)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting module of Golden with the centrally placed low beam light source unit of Chen as an art recognized equivalent to the conventional configuration with two low beam units on either side and suitability for the purpose of illuminating the road over which the vehicle is travelling (Chen column 6 lines 18-23).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Golden in view of Dalal (US 2018/0079352 A1).
With respect to claim 18:	Golden teaches “a lighting module (see page 12 drawing) integrable in a vehicle exterior (see page 14 drawing), the lighting module comprising an array of light source units (see page 12 drawing) that are controllable provide at least one of low beam light and high beam light (see page 12 drawing), the array of light source units being adapted to extend along a transverse axis of the vehicle across a longitudinal center plane of the vehicle (see page 14 drawing), the transverse axis being substantially parallel to an axis between a wheel pair of the vehicle (see page 14 drawing)”.

However, Dalal teaches “a control unit (50) configured to control a lighting module (20) integrable in a vehicle exterior (10), wherein the control unit is configured to control the plurality of light source units to emit light having a, by the control unit controllable intensity (paragraph 16)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to modify the lighting module of Golden with the intensity varying control unit of Dalal in order to provide greater illumination flexibility based on driving conditions and exploit the full illuminating capacity of the lighting module (Dalal paragraph 6).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721.  The examiner can normally be reached on 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL J LEE/           Examiner, Art Unit 2875        

/RAJARSHI CHAKRABORTY/           Supervisory Patent Examiner, Art Unit 2875